DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021, 7/29/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-25 and 28-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13 and 15-16 of U.S. Patent No. 10,991,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 19, Pat ‘673 discloses, in claims 1 and 7, an electronic device, comprising: 
two or more first chips, each first chip including an interconnect member (all limitations are the same with the limitations recited in claim 1 of Pat ‘673); 
three or more chips including at least one second chip and at least one third chip, the second chip including a second conductive member, the third chip including a third conductive member (all limitations are the same with the limitations recited in claim 1 of Pat ‘673), 
the second conductive member of the second chip being electrically connected to the third conductive member of the third chip via the interconnect member of one first chip (all limitations are the same with the limitations recited in claim 1 of Pat ‘673); and 
an interconnect layer provided between the first chip and the second chip, and between the first chip and the third chip, the interconnect layer being electrically connected to the interconnect member, the second conductive member, and the third conductive member (all limitations are the same with the limitations recited in claim 7 of Pat ‘673).
Regarding claim 20, Pat ‘673 discloses the device according to claim 19 as described above.
Pat ‘673 further discloses, in claim 2, the first chip includes a memory element (all limitations are the same with the limitations recited in claim 2 of Pat ‘673).
Regarding claim 21, Pat ‘673 discloses the device according to claim 19 as described above.
Pat ‘673 further discloses, in claim 3, the second chip includes a logic element (all limitations are the same with the limitations recited in claim 3 of Pat ‘673).
Regarding claim 22, Pat ‘673 discloses the device according to claim 19 as described above.
Pat ‘673 further discloses, in claim 4, the third chip includes a memory element (all limitations are the same with the limitations recited in claim 4 of Pat ‘673).
Regarding claim 23, Pat ‘673 discloses the device according to claim 19 as described above.
Pat ‘673 further discloses, in claim 5, the second chip includes a logic element, and the third chip includes a memory element (all limitations are the same with the limitations recited in claim 5 of Pat ‘673).
Regarding claim 24, Pat ‘673 discloses the device according to claim 19 as described above.
Pat ‘673 further discloses, in claim 6, a resin portion covering the second chip and the third chip (all limitations are the same with the limitations recited in claim 6 of Pat ‘673).
Regarding claim 25, Pat ‘673 discloses the device according to claim 19 as described above.
Pat ‘673 does not explicitly disclose, in claim 1, the first chip does not include a substrate.
	Pat ‘673 teaches, in claim 13, the first chip does not include a substrate (all limitations are the same with the limitations recited in claim 13 of Pat ‘673), for the purpose of improving integration density of chips with improved performance of package.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in claim 1 of Pat ‘673 to have the first chip does not include a substrate, as taught by claim 13 of Pat ‘673, for the purpose of suppressing effectively current collapse (pp 366, Tang).
Regarding claim 28, Pat ‘673 discloses, in claim 9, an electronic device, comprising: 
two or more second chips, each second chip including a second conductive member, and an artificial neuron (all limitations are the same with the limitations recited in claim 9 of Pat ‘673); 
a third chip including a third conductive member, and a memory element shared by at least two second chips (all limitations are the same with the limitations recited in claim 9 of Pat ‘673); and 
a first chip including an interconnect member connected to the second conductive member of the second chip and the third conductive member of the third chip (all limitations are the same with the limitations recited in claim 9 of Pat ‘673), 
the second conductive member of the second chip being electrically connected to the third conductive member of the third chip (all limitations are the same with the limitations recited in claim 9 of Pat ‘673), 
an input/output information and a connection information between the artificial neurons being stored in the memory element of the third chip, and the second chip executing calculation processing based on the information stored in the memory element of the third chip (all limitations are the same with the limitations recited in claim 9 of Pat ‘673).
Regarding claim 29, Pat ‘673 discloses the device according to claim 28 as described above.
Pat ‘673 further discloses, in claim 15, an interconnect layer provided between the first chip and the second chip, and between the first chip and the third chip, the interconnect layer being electrically connected to the interconnect member, the second conductive member, and the third conductive member (all limitations are the same with the limitations recited in claim 15 of Pat ‘673).
Regarding claim 30, Pat ‘673 discloses the device according to claim 29 as described above.
Pat ‘673 further discloses, in claim 16, a first terminal and a second terminal, the first terminal and the second terminal being electrically connected to the interconnect layer, the first chip being provided between the first terminal and the second terminal (all limitations are the same with the limitations recited in claim 16 of Pat ‘673).
Regarding claim 31, Pat ‘673 discloses the device according to claim 29 as described above.
Pat ‘673 further discloses, in claim 10, the artificial neuron is composed of a logic element (all limitations are the same with the limitations recited in claim 10 of Pat ‘673).
Regarding claim 32, Pat ‘673 discloses the device according to claim 29 as described above.
Pat ‘673 further discloses, in claim 11, a resin portion covering the second chip and the third chip (all limitations are the same with the limitations recited in claim 11 of Pat ‘673).
Regarding claim 33, Pat ‘673 discloses the device according to claim 29 as described above.
Pat ‘673 further discloses, in claim 12, two or more first chips, two or more second chips, and two or more third chips are arranged in a grid tile structure (all limitations are the same with the limitations recited in claim 12 of Pat ‘673).
Regarding claim 34, Pat ‘673 discloses the device according to claim 29 as described above.
Pat ‘673 further discloses, in claim 13, the first chip does not include a substrate (all limitations are the same with the limitations recited in claim 13 of Pat ‘673).
Regarding claim 35, Pat ‘673 discloses the device according to claim 30 as described above.
Pat ‘673 further discloses, in claim 10, the artificial neuron is composed of a logic element (all limitations are the same with the limitations recited in claim 10 of Pat ‘673).
Regarding claim 36, Pat ‘673 discloses the device according to claim 30 as described above.
Pat ‘673 further discloses, in claim 11, a resin portion covering the second chip and the third chip (all limitations are the same with the limitations recited in claim 11 of Pat ‘673).
Regarding claim 37, Pat ‘673 discloses the device according to claim 30 as described above.
Pat ‘673 further discloses, in claim 12, two or more first chips, two or more second chips, and two or more third chips are arranged in a grid tile structure (all limitations are the same with the limitations recited in claim 12 of Pat ‘673).
Regarding claim 38, Pat ‘673 discloses the device according to claim 30 as described above.
Pat ‘673 further discloses, in claim 13, the first chip does not include a substrate (all limitations are the same with the limitations recited in claim 13 of Pat ‘673).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang (US 2017/0168235).
Regarding claim 26, Zhang discloses, in at least figure 3 and related text, an electronic device, comprising: 
a first chip (310, [32]) including a first region (region of 310 under 320, figure) and a second region (region of 310 under 325, figure); 
a second chip (320, [32]) including a third region (lower region of 320, figure) and a fourth region (upper region of 320, figure); and 
a third chip (325, [32]) including a fifth region (lower region of 325, figure) and a sixth region (upper region of 325, figure); 
wherein the second chip (320, [32]) and the third chip (325, [32]) are connected to each other via an optical waveguide (334, [32]) on the first chip (310, [32]), and 
wherein the third region (lower region of 320, figure) toward to the first region (region of 310 under 320, figure) is aligned with a first direction (vertical direction, figure), and the fifth region (lower region of 325, figure) toward to the second region (region of 310 under 325, figure) is aligned with the first direction (vertical direction, figure), the first direction (vertical direction, figure) crossing a second direction (horizontal direction, figure) from the second chip (320, [32]) toward the third chip (325, [32]).
Regarding claim 27, Zhang discloses the device according to claim 26 as described above.
Zhang further discloses, in at least figure 3 and related text, an interconnect layer (330/338, [32]) provided between the first chip (310, [32]) and the second chip (320, [32]), and between the first chip (310, [32]) and the third chip (325, [32]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811